Citation Nr: 0433528	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  94-30 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant is the spouse of the veteran who had active 
service from June 1969 to October 1971.  He served in Vietnam 
from July 1970 to March 1971.  He died on September [redacted] 1992.  

A review of the evidence of record discloses that by decision 
dated in February 1997, the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for the 
cause of the veteran's death.  The appellant appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a March 2001 Order, the Court vacated the 
February 1997 Board decision and remanded the case to the 
Board for readjudication in light of the Veterans Claims 
Assistance Act of 2000 (VCAA).  Subsequently, the Board 
remanded the case in August 2003 for procedural and 
substantive purposes.  The case has been returned to the 
Board for appellate review.  


FINDINGS OF FACT

1.  The veteran died on September [redacted] 1992.  His death 
certificate reflects that he was 41 years of age at the time 
of death and was an inpatient at the Good Samaritan Hospital 
in Dayton, Ohio.  The immediate cause of death was listed as 
cardiac failure and bleeding due to repeat sternotomy and 
exploration as a consequence of severe aortic and mitral 
valve insufficiency due to possible bacterial endocarditis.  
Other significant conditions listed as contributing to death 
included mediastinal fibrosis secondary to thymectomy and 
postoperative radiation therapy, 1997.  

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
bilateral defective hearing, and scarring of the left foot 
from removal of a plantar wart.  Each was evaluated as 
noncompensably disabling.  

3.  Malignant thymoma and endocarditis were not manifested 
during active service or during the first post discharge 
year.  Malignant thymoma was initially diagnosed in 1977.  
Mitral and aortic valve insufficiency attributable to 
endocarditis was first clinically documented in May 1990.  

4.  It is not shown that the cause of the veteran's death, 
malignant thymoma, was caused by, or the result of, military 
service, to include exposure to Agent Orange.  

5.  A service-connected disease or disability did not cause 
or contribute substantially or materially to cause or hasten 
the veteran's death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2004).  The 
VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, including obtaining medical 
examinations or opinions, if necessary.  VA is not required 
to provide assistance to a claimant, however, if there is no 
reasonable possibility that such assistance would add in 
substantiating a claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative of any 
information, and any medical or lay evidence that was not 
previously provided to VA that is necessary to substantiate 
the claim.  As part of that notice, VA is to specifically 
inform the claimant and the claimant's representative what 
portion, if any, of the evidence is to be provided by the 
claimant and what part, if any, VA will attempt to obtain on 
behalf of the claimant.  The United States Court of Appeals 
for Veterans Claims (Court) has held that the notice 
requirement is not met unless VA can point to a specific 
document in the claims folder.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Court has also expressed the 
view that the claimant is entitled to VCAA notice prior to 
initial adjudication of a claim, but denied to specify a 
remedy where adequate notice was not provided prior to the 
initial RO adjudication.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In that decision, the Court also indicated that 
VA must tell a claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Id.  
38 C.F.R. § 3.159(b).  

In this case, the claimant was provided every opportunity to 
submit evidence.  She attended a hearing at the RO in 
February 1994.  She has been provided with notice of the 
appropriate law and regulations and has been provided notice 
of what evidence she needs to submit and notice of what 
evidence VA would secure on her behalf.  Most recently, in an 
August 13, 2004, communication, she was informed of the 
provisions of the VCAA.  The record also reflects that the 
case has been remanded by the Board for further review and 
this review has included obtaining a review of the entire 
evidence of record by an VA endocrinologist and a VA 
hematologist in May 2004.  

The Board notes that all the VCAA requires is that the duty 
to notify be satisfied, and that a claimant be given the 
opportunity to submit information and evidence in support of 
a claim.  Once this has been accomplished, all due process 
concerns have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although notice provided to the appellant was not given prior 
to the first RO adjudication of the claim, the notice was 
provided prior to the transfer and certification of the 
appeal to the Board.  After the notice was provided, the case 
was readjudicated and a supplemental statement of the case 
was provided to the appellant.  She has been provided with 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notices.  

Because the content requirements of the VCAA notice have been 
satisfied, any error created by not providing a single notice 
to the appellant covering all requirements is harmless error.  
In March 2004, VA obtained an opinion from VA General Counsel 
as to the Court's statement in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) require VA to include a request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim as part of the notice provided to a 
claimant under those provisions.  The General Counsel's 
opinion held that the Court's statement is obiter dictum and 
is not binding on VA.  Further, the opinion held that Section 
5107(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  VAOPGCPREC 1-2004.  The Board is bound by the 
holding of the General Counsel's opinion.  

As noted above, the claims folder has been reviewed by VA 
physicians with expertise with cancer.  The appellant has 
been provided with the applicable law and regulations 
pertinent to her claim in various communications from VA over 
the years.  The Board finds that she has had ample notice of 
the types of evidence that would support her claim and that 
she has had sufficient opportunity to present evidence and 
argument in support of her appeal of several years' standing.  
The Board, therefore, finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Therefore, notwithstanding Pelegrini, to decide the appeal at 
this time would not be prejudicial error to her.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  Under the facts of 
this case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the appellant regarding what further evidence she 
should submit to substantiate her claim."  Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).  

The appellant and her representative contend that the 
immediate cause of the veteran's death was a direct result of 
his military service.  More specifically, they contend that 
the veteran developed malignant thymoma as a result of his 
exposure to herbicides while serving in the Republic of 
Vietnam during his military service.  In this regard, service 
connection may be granted for the cause of the veteran's 
death if it is determined that the cause of death is directly 
related to military service.  See 38 U.S.C.A. §§ 1110, 1131.  
In addition, service connection may be granted for the cause 
of death if carcinoma becomes manifest to a compensable 
degree within one year following the veteran's discharge from 
military service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.303, 3.309.  

Also, service connection may be granted for specified 
diseases resulting from exposure to an herbicide agent, 
including Agent Orange, if a veteran had active military 
service in the Republic of Vietnam between January 9, 1962, 
and May 7, 1975.  This is so even if service medical records 
otherwise are negative for evidence of such a disease 
process.  See 38 U.S.C.A. § 1116.  Exposure to an herbicide 
agent will be presumed in a case of a veteran with an 
enumerated Section 3.309 illness unless there is affirmative 
evidence that exposure did not occur.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Finally, service connection may be 
granted for any disability that is clinically attributed to 
the veteran's military service, regardless of the date that 
such disability is first diagnosed.  See 38 C.F.R. § 3.303.  

In the absence of such evidence, the regulations require a 
showing that a service-connected disability caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.310(a), 3.312.  

With respect to the principal cause of death, VA regulations 
provide that a "service-connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b). 

The death certificate shows that the veteran died on 
September [redacted] 1992, at age 41.  The immediate cause of death 
was cardiac failure and bleeding due to repeat sternotomy and 
exploration as a consequence of severe aortic and mitral 
valve insufficiency due to possible bacterial endocarditis.  
Other significant conditions contributing to death reportedly 
included mediastinal fibrosis secondary to thymectomy and 
postoperative radiation therapy, 1977.  At the time of the 
veteran's death, service connection was in effect for PTSD, 
bilateral defective hearing, and scarring of the left foot 
from removal of a plantar wart, each evaluated as 
noncompensably disabling.  

The service medical records are without reference to 
malignant thymoma or endocarditis.  Malignant thymoma was 
initially diagnosed in June 1977, more than six years 
following service discharge.  It was reported the veteran had 
been found to have a lesion of the anterior mediastinum that 
had grown in size the past 4 to 5 months.  He had removal of 
the mediastinal tumor during private hospitalization and did 
well postoperatively.  He was given a diagnosis of malignant 
fibroma.  

Additional private medical evidence of record reveals that he 
was seen in the emergency room at the Miami Valley Hospital 
in April 1990 with supraventricular tachycardia.  He had no 
history of a cardiac problem and denied any history of 
rheumatic fever, scarlet fever, or having been told that he 
had an enlarged heart or a heart murmur.  Apparently, his 
last physical was in 1984 when he went to work for the Post 
Office.  His past medical history was described as remarkable 
for a thymoma reportedly removed in 1973.  Echocardiogram 
tracings suggested the possibility of an old healed 
vegetation in the left ventricular out flow tract indicating 
he might have had an endocarditis in the past.  Doppler 
studies showed moderate to severe mitral valve insufficiency 
and mild to moderate aortic valve insufficiency.  He 
underwent cardiac catheterization.  Thereafter, diagnoses 
included proximal atrial tachycardia, mild mitral 
regurgitation, and mild aortic insufficiency.  

Medical evidence of record dated in 1992 shows the veteran 
was initially admitted to a VA medical facility in August of 
that year with complaints of shortness of breath, proximal 
nocturnal dyspnea, and orthopnea of several days' duration.  
He was subsequently transferred to Good Samaritan Hospital 
for further followup care.  There, he was maintained on 
antibiotics because of ongoing suspicion of endocarditis.  
While under treatment, he had an episode of pulmonary edema.  
He was undergoing a thoracotomy when he died.  The terminal 
hospital report and the autopsy protocol show that during the 
procedure, there was multiple trauma to the thoracic 
vasculature with several ruptures and massive bleeding of 
those vessels and the cardiac structures due to the presence 
of extremely severe adhesions, fibrosis, and fibrothorax.  
The final pathological diagnosis was mitral and aortic valve 
sclerosis with history of mitral and aortic insufficiency and 
cardiac dilation; pulmonary and basilar congestion with 
history of congestive heart failure; severe fibrosis of the 
mediastinum and portions of myocardial and epicardium; and 
thrombi and vegetation of the left ventricular endocardium 
(degenerative endocarditis), without evidence of bacterial 
endocarditis.  There was no ventricular septal defect, no 
pneumonia, and no Marfan's changes.  The cause of death was 
identified as valvular heart disease with severe left 
ventricular failure.  

Based on a longitudinal view of the evidence of record, the 
Board finds that the medical evidence shows that the 
veteran's death resulted from organic causes, specifically 
valvular heart disease with severe left ventricular failure.  
This disease was believed to have resulted from bacterial 
endocarditis as reported by the Miami Valley Hospital in 1990 
and again during hospitalization of the veteran at the time 
of his terminal illness in August 1992.  There is no 
indication in the medical record of the veteran's service-
connected PTSD having been a factor or component in the 
valvular heart disease that caused the veteran's death.  In 
fact, there is no showing that the PTSD caused any 
debilitating effects or general impairment of health, or that 
it affected a vital organ or interfered with treatment of the 
veteran.  At the time of the hearing at the RO in February 
1994, the appellant herself testified that the veteran had 
not been receiving any treatment or medication for his PTSD.  

The record shows the claims folder was referred to a VA 
psychiatrist in September 1997 for the purpose of reviewing 
the medical records and providing an opinion as to the nature 
and extent of severity of the veteran's PTSD.  The 
psychologist who reviewed the folder noted the veteran had 
been granted service connection with a noncompensable rating 
for his PTSD.  It was noted the record showed the veteran had 
maintained employment over the years in different settings.  
A self-report of the veteran referred to some interpersonal 
difficulties such as anger and difficulty getting along with 
others.  

During examination the veteran was reported as not showing a 
significant degree of anxiety or depression or displaying 
psychological symptoms of anxiety or depression.  
Psychological testing suggested exaggeration of symptoms.  
Notation was made that the veteran reported polysubstance 
abuse and dependence.  Notation was made that one VA examiner 
noted the presence of a possible passive-aggressive 
personality disorder.  The psychologist's impression was that 
the veteran's vocational history indicated no industrial 
impairment.  The psychologist believed there was no evidence 
that the veteran's polysubstance abuse/dependence was 
secondary to his PTSD.  The individual noted that the 
veteran's PTSD symptoms appeared to have had a minimal impact 
on his life.  The veteran did not seek treatment even though 
he knew it was available at no cost and at times would not 
conflict with or have a minimal impact on his work schedule.  
The psychologist opined that the severity of the PTSD was 
"mild and its apparent impact on his daily life was minimal."  

There is nothing in the medical evidence of record that 
relates the veteran's death to any causes other than the 
documented organic diseases reflected in the terminal 
hospital report, the autopsy protocol, and the death 
certificate.  Essentially, then, there is no showing that the 
veteran's service-connected disorders contributed to or 
materially hastened the veteran's death in any way.  

The appellant and her representative have contended in the 
alternative that the veteran's exposure to Agent Orange 
herbicide while serving in Vietnam caused him to develop 
malignant thymoma; that the postoperative treatment of his 
malignant thymoma with radiation therapy caused him to 
develop severe adhesions and fibrosis; and that the presence 
of such adhesions and fibrosis interfered with surgery for 
his mitral and aortic valve disease, resulting in his death.  

A review of the private medical records pertaining to 
treatment and evaluation of the veteran in 1977 for excision 
of the mediastinal tumor include a postoperative tissue 
biopsy disclosing no pathological evidence of sarcoma.  What 
was diagnosed was cystic thymoma with invasion of capsule, 
malignant.  

A veteran who, during active military, naval or air service, 
served in Vietnam during the Vietnam Era shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during such service.  38 C.F.R. 
§ 3.307.  If a veteran was exposed to an herbicide agent 
during service, a listing of diseases that shall be service 
connected includes soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  The veteran's 
malignant cystic thymoma is not one of the disabilities 
listed as being included in the term soft tissue sarcoma.  
38 C.F.R. § 3.309(e).  

The veteran's exposure to herbicides, including Agent Orange, 
during his service in Vietnam is conceded.  The Board notes 
that his personnel records disclose he served honorably in 
Vietnam from July 1970 to March 1971.  However, there is no 
competent medical evidence of record linking his development 
of malignant thymoma to exposure to Agent Orange during his 
service in Vietnam.  

The claims file was referred to a VA hematologist/oncologist 
and a VA endocrinologist at the VA Medical Center in 
Cleveland in May 2004.  Review of the surgical report from 
the Good Samaritan Hospital dated in June 1977 revealed that 
the veteran had had surgery for a groin mass in the anterior 
mediastinum.  Review of the pathology from that operation 
indicated that the lesion had been diagnosed as a malignant 
cystic thymoma.  Histologically, it was stated the tumor was 
not related to any of the tumors listed in what was reported 
as the Board's remand in August 2003.  (Those forms of cancer 
were listed as:  Adult fibrosarcoma, dermatofibrosarcoma 
protuberans, malignant fibrous histiocytoma, liposarcoma, 
leiomyosarcoma, epitheloid leiomyosarcoma (malignant 
leiomyoblastoma), rhabdomyosarcoma, ectomesenchymoma, 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma), 
proliferating (systemic) angioendotheliomatosis, malignant 
glomus tumor, malignant hemangiopericytoma, synovial sarcoma 
(malignant synovioma), malignant giant cell tumor of the 
tendon sheath, malignant schwannoma, including malignant 
schwannoma with rhabdomyoblastic differentiation (malignant 
Triton tumor), glandular and epithelioid malignant 
schwannomas, malignant mesenchymoma, malignant granular cell 
tumor, alveolar soft part sarcoma, epithelioid sarcoma, clear 
cell sarcoma of tendons and aponeuroses, extraskeletal 
Ewing's sarcoma, congenital and infantile fibrosarcoma, and 
malignant ganglioneuroma).  38 C.F.R. § 3.309(e) (2004).  The 
endocrinologist stated:

"There is no relationship between 
exposure to Agent Orange and this kind of 
tumor.  It is not as likely as not that 
this tumor began during military service 
or in the year following military 
separation.  This is a highly aggressive 
malignancy.  It is as likely as not that 
the tumor developed within the year or 
two prior to diagnosis."  

The statement was signed by the endocrinologist.  It was 
indicated that receipt had been acknowledged by the 
hematologist/oncologist.  There is no opinion to the 
contrary.

The Board recognizes the appellant's sincere belief that the 
decedent's death was related in some way to his military 
service, but notes she has not been shown to have the 
professional expertise necessary to provide meaningful 
evidence regarding a causal relationship between the 
decedent's death and his military service.  See, for example, 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge") affirmed sub. nom., Routen v. West, 142 
F3d 1314 (Fed. Cir. 1998), cert. denied 1999 S. ct. 404 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Upon careful review of the evidence in this case, the Board 
finds no competent medical evidence has been submitted to 
relate the veteran's death to his active service.  No 
available medical evidence indicates that he was diagnosed 
with or treated for thymoma or endocarditis for years 
following service.  The Board has given every consideration 
to whether any of the service-connected disabilities 
contributed to the case of the veteran's death.  There is no 
evidence to support this.  

Accordingly, although the Board is sympathetic with the 
appellant's loss of her husband, the undersigned finds a lack 
of competent medical evidence to warrant a favorable decision 
in this case under any theory.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support his ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has not submitted any competent medical 
evidence to provide a nexus between the veteran's active 
service and the conditions that caused or contributed to the 
cause of his death.  The entire claims folder has been 
reviewed by a board-certified hematologist/oncologist and a 
VA endocrinologist who opined there was no relationship 
between exposure to Agent Orange in service and the malignant 
cystic thymoma from which the veteran died.  The specialist 
noted that particular tumor was a highly aggressive type and 
as likely as not developed in the year or two prior to 
diagnosis which was in 1977, more than several years 
following the veteran's discharge.  Accordingly, the 
preponderance of the evidence is against a claim of 
entitlement to service connection for the cause of the 
veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



